Citation Nr: 1638615	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for cognitive disorder, claimed as memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993, from February 2001 to October 2001, from January 2005 to May 2006, and from March 2009 to May 2010. The Veteran also served in the Army National Guard.

This appeal comes before the Board of Veterans Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's electronic claims file maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a traumatic brain injury, with residuals to include memory loss, as a result of his service. The Veteran asserts that he was in a motorcycle accident in July 2010, that he lost consciousness, and woke up two weeks later in the hospital. The Veteran also asserts that while serving in Iraq in 2006, he survived an IED blast. Although he denies any alteration of consciousness, it caused him to develop a headache. The Veteran was diagnosed with TBI in October 2010.

In August 2013, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with TBI and cognitive disorder NOS, and opined that it is at least as likely as not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the Veteran was treated for TBI related to a motorcycle accident that occurred in July 2010, and that the Veteran was in the National Guard until December 2010, and therefore, his injury was incurred during military service. Notwithstanding this apparently supportive medical opinion, the RO continued to deny the claim of service connection based upon a finding that the motorcycle accident occurred following the Veteran's discharge from active duty. However, upon review, the Board finds that an additional VA examination is necessary.

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI. This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon, as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3D.2.j. As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief. In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review. Accordingly, the Board is remanding the issue in order to schedule the appellant for a new examination. See 38 U.S.C.A. § 7107(f)(2) (2015). The Board notes that this appeal also includes the issue of entitlement to service connection for a cognitive disorder (claimed as memory loss). However, the Board finds that it must remand both issues given that a claim for TBI is tantamount to a claim for a cognitive disorder.

The Board also remands this matter for clarification as to whether the Veteran was on active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) at the time of his motorcycle accident. Although the Veteran was in the National Guard at the time of his motorcycle accident, service connection may only be granted for disability resulting from either disease or injury incurred in or aggravated while performing ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014). Therefore, upon remand, the AOJ is to seek verification of the Veteran's service and experiences also with his periods of ACDUTRA and INACDUTRA in mind, and make a determination as to whether the Veteran was on ACDUTRA or INACDUTRA at the time of the motorcycle accident.

As for the other incident asserted by the Veteran, the IED explosion in Iraq, the Board directs the examiner to find the Veteran's assertion as to the event credible. The Veteran's testimony and military personnel records indicate that the Veteran engaged in combat with the enemy, which implicates 38 U.S.C.A. § 1154(b). Application of section 1154(b) requires a finding that the Veteran was engaged in combat. See Gaines v. West, 11 Vet. App. 353, 359 (1998). "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase 'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status." Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).

In this case, the Board finds that the Veteran was engaged in combat with the enemy, as evidenced by the Veteran's testimony along with his military personnel records and DD-214 notation of a Combat Infantryman Badge. Therefore, applying section 1154(b), satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service." Id. Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence. Id. Although Section 1154(b) serves to substantiate what happened in service, it does not automatically provide the requisite link between that event and a current disability.  

Therefore, the Board remands these matters for an additional VA examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), and requests an opinion as to whether it is at least as likely as not that the Veteran's TBI and/or cognitive disorder is etiologically related to the Veteran's service, to include his asserted experience in Iraq or any incident during his period of verified ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any ongoing treatment medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Request verification of the dates of ACDUTRA and INACDUTRA during the Veteran's Army Reserve service. The AOJ should prepare a summary of such dates and make a formal finding as to whether the Veteran's July 2010 motorcycle accident occurred during the Veteran's period of ACDUTRA or INACDUTRA. All efforts to obtain these records should be fully documented. 

If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. To that end, if any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e). 

3. Thereafter, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief. Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner. 

Following review of the claims file, the examiner should render opinions as to:

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's TBI is etiologically related to his military service, to include the IED explosion in Iraq and any motorcycle accident while on ACDUTRA or INACDUTRA. 

(b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed cognitive disorder (claimed as memory loss) is related to his military service, to include the IED explosion in Iraq and any motorcycle accident while on ACDUTRA or INACDUTRA, or as secondary to any service-related TBI.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. 

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


